 



Exhibit 10.1
     AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as
of April 23, 2007 (the “Amendment”) among CMC RECEIVABLES, INC. (the “Seller”),
COMMERCIAL METALS COMPANY (the “Servicer”), THREE RIVERS FUNDING CORPORATION
(“TRFCO”) and LIBERTY STREET FUNDING CORP. (collectively, the “Buyers”), THE
BANK OF NOVA SCOTIA and MELLON BANK, N.A. (collectively, the “Managing Agents”)
and MELLON BANK, N.A., as Administrative Agent (the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to an Amended and Restated Receivables Purchase
Agreement dated as of April 22, 2004 (as from time to time amended, the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. AMENDMENT OF RPA
     (a) The parties hereto agree that, effective as of the Effective Date, the
definition of “Facility Fee” set forth in Section 1.01 of the RPA shall be
amended by replacing the language “each dated as of the Closing Date” set forth
therein with the language “each dated as of April 23, 2007”.
     (b) The parties hereto agree that, effective as of the Effective Date, the
definition of “Liberty Maximum Net Investment” set forth in Section 1.01 of the
RPA is amended by replacing the dollar amount “$65,000,000” set forth therein
with the dollar amount “$100,000,000.”
     (c) The parties hereto agree that, effective as of the Effective Date, the
definition of “Program Fee” set forth in Section 1.01 of the RPA shall be
amended by replacing the language “dated as of the Closing Date” set forth
therein with the language “dated as of April 23, 2007”.
     (d) The parties hereto agree that, effective as of the Effective Date, the
definition of “TRFCO Maximum Net Investment” set forth in Section 1.01 of the
RPA is amended by replacing the dollar amount “$65,000,000” set forth therein
with the dollar amount “$100,000,000.”

 



--------------------------------------------------------------------------------



 



SECTION 3. CONDITIONS PRECEDENT
     The occurrence of the Effective Date shall be subject to the conditions
precedent that (i) each of the Buyers shall have received this Amendment
executed by each party hereto in form and substance satisfactory to it, and
(ii) TRFCO shall have received confirmation from each rating agency rating its
commercial paper notes that such rating agency will not reduce, withdraw or
suspend its then current rating as a result of this Amendment or the
transactions contemplated hereby.
SECTION 4. GOVERNING LAW
     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES
(OTHER THAN SECTION 5-1401 OF NEW YORK’S GENERAL OBLIGATIONS LAW).
SECTION 5. EXECUTION IN COUNTERPARTS
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 6. CONFIRMATION OF AGREEMENT
     Each of the parties to the RPA agree that, except as amended hereby, the
RPA continues in full force and effect. The Seller and the Servicer hereby
represent and warrant that, after giving effect to the effectiveness of this
Amendment, their respective representations and warranties contained in the RPA
are true and correct in all material respects upon and as of such effectiveness
with the same force and effect as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the day and year first above
written.

              CMC RECEIVABLES, INC.
 
       
 
  By:   /s/ Louis A. Federle
 
       
 
      Authorized Signatory
 
            COMMERCIAL METALS COMPANY
 
       
 
  By:   /s/ Louis A. Federle
 
       
 
      Authorized Signatory
 
            THREE RIVERS FUNDING CORPORATION
 
       
 
  By:   /s/ Bernard J. Angelo
 
       
 
      Authorized Signatory
 
            MELLON BANK, N.A.,
as Managing Agent and Administrative Agent
 
       
 
  By:   /s/ Jonathon F. Widich
 
       
 
      Authorized Signatory
 
            LIBERTY STREET FUNDING CORP.
 
       
 
  By:   /s/ Bernard J. Angelo
 
       
 
      Authorized Signatory
 
            THE BANK OF NOVA SCOTIA
 
       
 
  By:   /s/ Michael Eden
 
       
 
      Authorized Signatory

3



--------------------------------------------------------------------------------



 



      Acknowledged and Agreed to by:
 
    STRUCTURAL METALS, INC., d/b/a
CMC STEEL TEXAS
 
   
By:
  /s/ Louis A. Federle
 
   
 
  Authorized Signatory
 
    SMI STEEL, INC., d/b/a
CMC STEEL ALABAMA
 
   
By:
  /s/ Louis A. Federle
 
   
 
  Authorized Signatory
 
    OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA,
d/b/a CMC STEEL SOUTH CAROLINA
 
   
By:
  /s/ Louis A. Federle
 
   
 
  Authorized Signatory
 
    CMC STEEL FABRICATORS, INC.,
d/b/a CMC JOIST
 
   
By:
  /s/ Louis A. Federle
 
   
 
  Authorized Signatory
 
    HOWELL METAL COMPANY,
d/b/a CMC HOWELL METAL
 
   
By:
  /s/ Louis A. Federle
 
   
 
  Authorized Signatory
 
   

4